Citation Nr: 0614924	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following a remand to the RO in 
February 2005.  


FINDING OF FACT

There is no competent evidence of a chronic low back disorder 
in service or for years thereafter, and no competent, 
probative evidence of a nexus between the veteran's current 
low back disorder and his period of active service from 
January 1967 to December 1968. 


CONCLUSION OF LAW

Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).    

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for a low back disorder. Id.  Specifically, service medical 
records do not reveal a chronic low back disorder.  The 
record does show that the veteran was hospitalized for about 
one week in February 1968 for low back pain.  He related that 
he had fallen in December and developed back pain several 
days later.  The pain gradually increased until he was 
admitted to the hospital, where he improved with several days 
of conservative treatment and discharged to duty.  There is 
no subsequent mention of back pain.  The report of the 
December 1968 physical examination at separation was negative 
for abnormality of the spine.  On the associated report of 
medical history, the veteran denied any history of recurrent 
back pain.  Therefore, the service medical records indicate 
that the low back pain treated in service was acute and 
transitory and resolved with treatment, without any residual 
chronic disability.  38 C.F.R. § 3.303(b).  

Because low back pain was seen in service, the Board must 
also consider whether service connection may be establish 
based on continuity of symptomatology after service. Id.  The 
veteran has essentially asserted that he had low back 
problems since service.  However, the first post-service 
mention of back pain is in a May 1978 orthopedic evaluation, 
wherein the veteran related that he had back pain after an 
automobile accident.  The date of the accident was not 
identified, though he indicated that he lost time from work.  
Thereafter, there is no evidence of a low back disorder until 
August 1985, when the veteran was involved in a motor vehicle 
accident while working for the post office.  At the time of 
the initial evaluation, the veteran reported a history of 
cervical disc problems only; there was no mention of previous 
low back symptoms or trauma.  It is not until the September 
1986 report from "R.S.," M.D., that the veteran relates 
having "a low back problem since 1968 in the military."  
Therefore, despite the veteran's subsequent reports, the 
Board finds that the contemporaneous medical evidence fails 
to demonstrate continuous post-service low back symptoms. Id.    

Finally, the Board finds that the competent, probative 
evidence of record does not establish a nexus between the 
veteran's current low back disorder and his period of active 
service.  The veteran has argued that the in-service injury 
left him predisposed to later back problems or injury and 
that the post-service accidents simply aggravated the in-
service injury.  The Board emphasizes that the veteran's 
personal belief or opinion that his current low back problems 
are related to service is not competent evidence required to 
establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Similarly, 
the veteran's reported history of back injury, recorded in 
various VA and private medical reports, is not competent 
evidence of a nexus to service.  Medical history provided by 
a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Pursuant to the Board's remand, the RO secured a VA medical 
record review and opinion.  The September 2005 report 
discussed the veteran's service medical records and post-
service private medical records concerning the 1985 accident.  
The reviewing physician found no medical evidence to support 
the claim that the veteran's current lumbar spine disorder 
was due to his military service or an in-service injury.  He 
specifically attributed the disorder to the veteran's post-
service injuries.  This opinion, which is based on a complete 
review of the veteran's record, is afforded great weight and 
probative value.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997) (the Board has a duty to analyze the credibility 
and probative value of the evidence of record).

On the other hand, in a November 1986 report, Dr. S. 
indicated that "[a]lthough [the veteran] had intermittent 
symptoms in regards to his neck and lower back in the past, 
these were aggravated by the [work-related] automobile 
accident."  Similarly, in a December 2001 statement, offered 
in relation to the veteran's worker's compensation claim, 
"J.N.," M.D., states: "It is documented that injury from 
MVA injured patient and may have exacerbated previous back 
injury incurred in Vietnam."  The Board finds that this 
evidence has limited probative value.  First, there is no 
indication that either opinion is based on a complete review 
of the veteran's medical records, including service medical 
records, or anything other than a history provided by the 
veteran.  A medical opinion that relies on history as related 
by the veteran is no more probative than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Second, the very language of the second opinion, stating that 
the injury "may have" exacerbated an earlier injury, 
renders the opinion too speculative to establish the 
veteran's claim as plausible.  Bostain v. West, 11 Vet. App. 
124, 127-28 (1998).

When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds that the 
September 2005 VA medical opinion is more probative on the 
issue of whether the current low back disorder is in any way 
related to service.  In conclusion, absent evidence of 
chronic disorder in service, continuous symptoms thereafter, 
or a nexus between service and the current low back disorder, 
the Board finds that the preponderance of the evidence is 
against service connection for a low back disorder.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in December 2001 and 
April 2005, as well as information provided in the October 
2005 supplemental statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
December 2002 statement of the case and October 2005 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Finally, the Board notes that 
the RO provided its initial notice to the veteran prior to 
the rating decision on appeal and that the April 2005 notice 
letter specifically asks the veteran to provide any evidence 
in his possession that pertains to the appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Thus, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records as authorized by the veteran, and a 
VA medical opinion.  Pursuant to the Board's remand, in April 
2005, the RO requested from the Social Security 
Administration records associated with the veteran's 
disability claim.  Later that month, it received a reply 
stating that the records could not be located.  The veteran 
has submitted some private medical evidence, as well as his 
own personal statements and testimony.  The Board finds no 
indication or allegation that additional relevant evidence 
remains outstanding, and is therefore satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.    

The Board is also satisfied as to compliance with its 
instructions from the February 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  On this point, the Board 
notes that, pursuant to the remand, in the April 2005 letter, 
the RO advised the veteran that there had been technical 
difficulties with the recording of the July 2004 Travel Board 
hearing and asked the veteran to indicate whether he desired 
a new hearing.  See 38 C.F.R. § 20.717(a).  There was no 
response to this request.  Therefore, no additional hearing 
is required. 




ORDER

Service connection for a low back disorder is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


